Citation Nr: 9914304	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.

2.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

3.  Entitlement to service connection for depression with 
mood swings as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who served on active duty from July 
1972 to October 1992, appealed that decision, and the case 
has been referred to the Board for appellate review.

In a statement accompanying his VA Form 9 (Appeal to the 
Board of Veterans' Appeals) dated in October 1997, the 
veteran appears to have raised the issue of entitlement to 
service connection for joint and muscle pain.  As this matter 
has not been procedurally developed for appellate review, the 
Board refers it back to the RO for appropriate action.

The issue of entitlement to service connection for depression 
with mood swings will be discussed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's skin rash has been attributed to a known 
clinical diagnosis, and there is no medical evidence or 
opinion which relates this condition to service. 

4.  The veteran's headaches have been attributed to a known 
clinical diagnosis, and there is no medical evidence or 
opinion which relates this condition to service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
rash is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin rash and 
headaches, which he claims are related to his period of 
service during the Persian Gulf War or soon thereafter.  The 
record does confirm that the veteran served in the Southwest 
Asia theater during the Persian Gulf War.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R.      § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1998).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a veteran has presented a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), the VA has a 
duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A. § 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  Lastly, there must be evidence of a nexus 
or relationship between the in-service injury or disease and 
the current disorder, as shown through medical evidence.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117 (West 
1991 & 1998); 38 C.F.R. § 3.317 (1998).  The record documents 
that the veteran served in Southwest Asia during the Persian 
Gulf War.  Thus, the veteran is a Persian Gulf veteran for 
purposes of awarding VA disability compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period should 
be considered "chronic" for purposes of adjudication.  See 
38 C.F.R. § 3.317(a)(3).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated 
that non-medical indicators of an illness may include 
evidence of time lost from work, evidence the veteran has 
sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).



I.  Skin Rash

The veteran claims that he currently suffers from a rash on 
his body which first appeared during his period of military 
service in the Persian Gulf theater.  According to the 
veteran, a rash manifested by severe itching first appeared 
on his buttocks in March 1991, and eventually spread to his 
calves, thighs, lower back, arms and neck.  Therefore, he 
claims that service connection for a skin rash is warranted.  

Service medical records make no reference to any complaint or 
treatment for any skin condition.  A June 1993 VA examination 
report also is negative for any complaint or finding for any 
skin problems.  It was not until 1994 that the veteran first 
complained of a rash.  In this respect, a March 1994 VA 
outpatient treatment report includes the veteran's statement 
that he suffered from a skin rash on his legs and arms since 
returning from the Persian Gulf.  A November 1994 VA 
examination report also documents the presence of extreme 
dryness of the skin with eczema in annular small patches on 
the hips and thighs.  The examiner noted that the veteran's 
comment that this condition began in February 1991.  The 
diagnosis was asteatotic eczema.

After applying to above criteria to the facts of this case, 
the Board finds that the veteran's claim for service 
connection for a skin condition must be denied as not well 
grounded.  As noted above, service connection may be granted 
under 38 C.F.R. § 3.317 only for a chronic disability due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  The Board notes that the Court 
held that where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied, or 
the appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
veteran's skin condition has been attributed to a known 
clinical diagnoses (i.e., eczema), the Board finds that the 
service connection may not be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317.  Nonetheless, 
the presumption of service connection for Persian Gulf 
veterans under 38 C.F.R. § 3.317 does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See 38 U.S.C.A. §§ 1113(b), 1116 (West 
1991); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir 
1994) (when a veteran is not found to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be granted on a 
direct basis).  

The veteran, however, has also failed to present competent 
evidence showing that his eczema had its onset in service.  
The Board emphasizes that none of the medical records 
includes medical evidence or opinion which demonstrates that 
this condition is related to service.  The Board observes 
that while the above reports include the veteran's statements 
that his skin condition began in service, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute a competent medical opinion of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  
Therefore, under LeShore, none of these reports constitutes 
competent evidence of a nexus between the veteran's eczema 
and his period of active service.  The Board notes that, even 
assuming that the veteran is competent through his statements 
to provide evidence of continuity of symptomatology since 
service with respect to the observable aspects of his skin 
condition, medical expertise is still required to relate the 
veteran's present skin condition to service.  See Savage, 
supra.  However, no such evidence has been presented. 

The only evidence relating the veteran's skin condition to 
service are lay statements by the veteran, his wife, his 
mother and a coworker.  The Board notes, however, that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that any of these individuals 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
skin condition, their statements standing alone cannot serve 
as a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In conclusion, as the veteran's skin rash has been attributed 
to a known clinical diagnosis, and in the absence of 
competent supporting evidence showing that this condition had 
its onset in service, the veteran's claim for service 
connection for a skin rash as due to an undiagnosed illness 
must be denied as not well grounded. 

II.  Headaches

The veteran also claims that he currently suffers from 
headaches as a result of his service in the Persian Gulf, and 
that service connection is therefore warranted under the 
presumption afforded in 38 C.F.R. § 3.317.  Based on a review 
of the evidence, however, the Board finds that this claim is 
not plausible or capable of substantiation.

Service medical records are negative for any complaint, 
treatment or finding for headaches.  The June 1993 VA 
examination report also contains no reference to headaches.  
The veteran was afforded neurological examinations by the VA 
in November 1994 and December 1996.  Both reports include the 
veteran's history of headaches dating back to his period of 
service in the Persian Gulf in 1991, with no additional 
comment provided by examiners which confirms these 
statements.  The November 1994 report includes a diagnosis of 
history of chronic headaches, tension type, while the 
December 1996 report includes a diagnosis of migraine without 
aura.  Neither report includes medical data or opinion 
relating the veteran's headaches to service. 

The Board finds that the veteran may not be afforded the 
presumption under 38 C.F.R. § 3.317, as his headaches have 
been attributed to a known clinical diagnosis of migraine 
headaches.  The Board notes, moreover, that no medical 
evidence has been presented which indicates that this 
condition is related to service.  Although several VA 
examination reports include the veteran's statement that his 
headaches had their onset in service, no additional comment 
by either examiner was provided to confirm this assertion.  
See LeShore, 8 Vet. App. at 409.  Thus, none of the clinical 
reports is sufficient to well ground the veteran's claim of 
entitlement to service connection for headaches.

The Board has considered the various lay statements submitted 
which essentially maintain that the veteran's headaches began 
in service while stationed in the Persian Gulf.  However, it 
has not been shown that any of these individuals possess the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of headaches.  See Jones, 
7 Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  
Therefore, these lay statements are insufficient to well 
ground the veteran's claim for service connection for 
headaches.  See Heuer, 7 Vet. App. at 384 (citing Grottveit, 
5 Vet. App. at 93).

In short, as the veteran's headaches have been attributed to 
a known clinical diagnosis, and in the absence of competent 
supporting evidence showing that this disability had its 
onset in service, the claim of entitlement to service 
connection for headaches as due to an undiagnosed illness 
must be denied as not well grounded. 

III.  Conclusion

The Board has considered the argument advanced by the 
veteran's representative that the VA has failed to properly 
assist the veteran in the development of these claims by not 
affording the veteran an appropriate medical examination.  
However, since the veteran's claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support the claims for service 
connection for the claimed disabilities.  See Epps v. Gober, 
126 F.3d 1464, 1469 (1997) ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.")

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground either of the veteran's claims.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
each benefit sought, and the reasons why the claims have been 
denied.  Id.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a skin rash as due to an undiagnosed illness 
is denied.

In the absence of evidence of a well-grounded claim, service 
connection for headaches as due to an undiagnosed illness is 
denied.












REMAND

The veteran claims that he suffers from depression with mood 
swings as a result of his service in the Southwest Asia 
theater, and that service connection for these symptoms is 
therefore warranted.  Before this claim can be adjudicated, 
however, additional action by the RO is required.  The Board 
regrets the delay associated with this remand, but this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated. 

In connection with this claim, the veteran was afforded a VA 
psychiatric examination in November 1996.  The examiner 
apparently evaluated the veteran to determine whether he 
currently suffered from an anxiety disorder, to include post-
traumatic stress disorder, as a result of his service in the 
Persian Gulf.  Under Axis I, for example, the examiner merely 
noted "no post traumatic stress disorder."  The examiner 
also commented that the veteran did not appear to be 
suffering from any type of anxiety problem.  It is unclear, 
however, if the examiner considered whether the veteran's 
symptoms could be attributed to any other psychiatric 
diagnosis such as depression or an adjustment disorder with 
depressed features.  The examiner also did not express an 
opinion as to the likelihood that the veteran's symptoms were 
related to service in the Southwest Asia theater of 
operations.  Therefore, the Board finds that it is necessary 
to obtain a detailed examination report which contains such 
findings for purposes of adjudication.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (if an examination report is 
incomplete, the Board must await its completion or order an 
additional examination before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992)).

Accordingly, this case is REMANDED to the RO for the 
following action:





1.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
file, including a copy of this REMAND, 
must be made available to and be reviewed 
by the examiner prior to the examination.  
Any and all indicated studies and tests 
that are deemed necessary by the examiner 
should be accomplished, and all clinical 
findings should be reported in detail in 
light of the nomenclature of the DSM-IV.  
The examiner is requested to render a 
multi-axial diagnosis, including 
assignment of a GAF score and an 
explanation of what the score means for 
each psychiatric disorder diagnosed.  The 
examiner should expressly state an 
opinion as to whether each identified 
symptom or condition is attributable to a 
known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to any known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above).  The examiner also should 
express his or her opinion as to when the 
veteran's depression with mood swings 
initially manifested itself and whether 
it is to be regarded as "chronic" (i.e. 
as having existed for six months or more 
or as having resulted in intermittent 
episodes of improvement and worsening 
over a six-month period).  Finally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's psychiatric problems 
are related to his period of active 
military service.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND, 
is to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

